Citation Nr: 1309217	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease, status post myocardial infarction, for the period prior to July 26, 2010.

2.  Entitlement to a disability rating in excess of 60 percent for coronary artery disease, status post myocardial infarction, for the period from July 26, 2010.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and mild non-proliferative diabetic retinopathy.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to September 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In that decision the RO denied claims for increased ratings: in excess of 10 percent for coronary artery disease, status post myocardial infarction; and in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and mild non-proliferative diabetic retinopathy.  In that decision the RO also denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  During the appeal, in an August 2011 rating decision the RO assigned a 60 percent rating for coronary artery disease, status post myocardial infarction, and granted entitlement to TDIU, both grants effective from July 26, 2010.

During the appeal, the Veteran submitted a claim for service connection for ischemic heart disease in November 2009, and has subsequently written to the RO; essentially to ask why that claim had not been adjudicated.  However, as stated in a December 2009 letter to the Veteran, service connection is already in effect for ischemic heart disease-coronary artery disease, status post myocardial infarction.  See Dorland's Illustrated Medical Dictionary 538, 543 (31st ed. 2007).  

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  In a letter from the Veteran dated in February 2013, and received by the Board prior to the promulgation of a decision in the appeal, the Veteran notified VA that the appellant requested a withdrawal of his appeal of the claim of entitlement to a disability rating in excess of 10 percent for coronary artery disease, status post myocardial infarction, for the period prior to July 26, 2010.  

2.  In a letter from the Veteran dated in February 2013, and received by the Board prior to the promulgation of a decision in the appeal, the Veteran notified VA that the appellant requested a withdrawal of his appeal of the claim of entitlement to a disability rating in excess of 60 percent for coronary artery disease, status post myocardial infarction, for the period from July 26, 2010.  

3.  In a letter from the Veteran dated in February 2013, and received by the Board prior to the promulgation of a decision in the appeal, the Veteran notified VA that the appellant requested a withdrawal of his appeal of the claim of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and mild non-proliferative diabetic retinopathy.  

 
CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for a disability rating in excess of 10 percent for coronary artery disease, status post myocardial infarction, for the period prior to July 26, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 

2.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for a disability rating in excess of 60 percent for coronary artery disease, status post myocardial infarction, for the period from July 26, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 

3.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for a disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and mild non-proliferative diabetic retinopathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.   A Substantive Appeal may be withdrawn by an appellant or an appellant's authorized representative in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  

In a written submission signed by the Veteran and dated on February 21, 2013, and received by the Board prior to the promulgation of the decision in the appeal, the appellant withdrew the appeal of the claims of entitlement to (1) a disability rating in excess of 10 percent for coronary artery disease, status post myocardial infarction, for the period prior to July 26, 2010; (2) a disability rating in excess of 60 percent for coronary artery disease, status post myocardial infarction, for the period from July 26, 2010; and (3) a disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and mild non-proliferative diabetic retinopathy.  

Therefore, no allegations of errors of fact or law remain for appellate consideration on this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed as to the three claims. 
 


ORDER

The appeal of the claim for a disability rating in excess of 10 percent for coronary artery disease, status post myocardial infarction, for the period prior to July 26, 2010, is dismissed.

The appeal of the claim for a disability rating in excess of 60 percent for coronary artery disease, status post myocardial infarction, for the period from July 26, 2010, is dismissed.

The appeal of the claim for a disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and mild non-proliferative diabetic retinopathy, is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


